DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner as marked through cited references on IDS submitted 11/4/20 because the references are already considered and cited on IDS submitted 5/6/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the foot" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note, applicants previously recites a foot portion and an elastomeric foot.  It is unclear, as written, how the foot portion and elastomeric foot cooperate, coexist or differ.  The claim recites the lattice is formed within the foot and yet the foot which is within the voids of the lattice 
Claim 8 recites the limitation "the adjacent members" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the voids" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites, positioning the leg and a lattice within a cavity of a mold with at least the lattice in the mold.  This step appears to be in contradiction.  It is unclear which parts are positioned in the mold – the leg and lattice (as first stated) or at least the lattice (as later stated).  The scope of the claim is unclear.
Also, the preamble introduces a method for manufacturing a stand, but the body recites the method of positioning the leg and molding the lattice which does not appear to be the stand only a portion of the stand, at best.  Therefore, the scope of the claim is unclear.

Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the structure and components of the base ring and legs including the lattice and foot structure and how the parts functionally cooperate to support the flask relative to a surface, as best understood in light of the 112 rejections.  The method of positioning the leg, body and lattice and the elastomer flowing through the lattice molded within the cavity of the mold, as best understood in light of the 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes cup holders or coaster for supporting cups or the like, some having stabilizing feet, some having elastomer portions.  Also including lattice and metal composite parts.  The list is as follows: 2021/0024255; 2004/0021048; 3,229,949; 6,102,352; 5,309,670; 6,863,278; 3,341,211; 793,463; 6,045,017; 2,926,879; D861,995; 9,408,488; 10,940,086; 8,087,528; 7,726,621; 558,433; 7,216,837; 303,833; D772,020; 5,154,380; 7,628,433; and 4,759,523.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632